Little, J.
1. Giving full effect to the contract between the parties, the railroad company could only be made liable in the event an injury was occasioned to the animals-shipped, or any of them, caused by the negligence of the railroad company. While the evidence apparently preponderated against the fact of negligence, one witness testified to facts from which negligence might by the jury be found to have existed; and as the verdict has been approved by the trial judge, it can not be said that it was without evidence to support it.
2. There was no material error of law committed, of which complaint was made.

Judgment affirmed.


All the Justices concurring.